The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was in a phone conversation with Attorney Brian Schwartz on 12/14/2021.
The application has been amended as follows: 
Cancel claim 27,
Amend the below claims:
(Currently Amended) A pixel comprising:
a semiconductor substrate having a substrate top surface forming a trench extending into the semiconductor substrate and having a trench depth relative to a planar region of the substrate top surface surrounding the trench;
a floating diffusion region in the semiconductor substrate, adjacent to the trench, and extending away from the planar region to a junction depth that is less than the trench depth;
a photodiode region in the semiconductor substrate and including
(i) a bottom photodiode section beneath the trench and having a first conductive type, and
(ii) a top photodiode section having the first conductive type and being located adjacent to the trench, beginning at a photodiode depth relative to the planar region, and extending toward and adjoining the bottom photodiode section, the photodiode depth being less than both (i) the trench depth and (ii) a depth of the bottom photodiode section relative to the planar region,
in a cross-sectional plane perpendicular to the substrate top surface and including the trench, the photodiode region, and the floating diffusion region, the top photodiode section being on a side of the trench opposite the floating diffusion region; 
and
a dielectric layer lining the trench, a top region of the dielectric layer between the planar region and the junction depth having a top thickness, a bottom region of the dielectric layer between the photodiode depth and the trench depth having a bottom thickness that exceeds the top thickness; [[and]] 
the bottom region including (a) a first dielectric layer that (i) does not cover[[ing]] the planar region (ii) is in direct contact with a bottom inner wall and lower sidewalls of the trench, and (b) a second dielectric layer that (i) lines the trench and continuously spans between the planar region and the first dielectric layer such that it covers at least part of the planar region, (ii) is at least part of the top region of the dielectric layer, and (iii) covers the first dielectric layer.

3.  (Currently Amended) The pixel of claim 1, the lower sidewalls of the trench being between the photodiode depth and the trench depth.
4. (Currently Amended) The pixel of claim 1, wherein the first dielectric layer and the second dielectric layer are formed of a same dielectric material.
5. (Currently Amended) The pixel of claim 1, wherein the first dielectric layer and the second dielectric layer are formed of different respective dielectric materials.
15. (Currently Amended) A pixel comprising:
a semiconductor substrate having a substrate top surface forming a trench extending into the semiconductor substrate and having a trench depth relative to a planar region of the substrate top surface surrounding the trench;
a floating diffusion region in the semiconductor substrate, adjacent to the trench, and extending away from the planar region to a junction depth that is less than the trench depth; and
a photodiode region in the semiconductor substrate and including
(i) a bottom photodiode section beneath the trench and having a first conductive type, and
(ii) a top photodiode section having the first conductive type and being located adjacent to the trench, beginning at a photodiode depth relative to the planar region, and extending toward and adjoining the bottom photodiode section, the photodiode depth being less than both (i) the trench depth and (ii) a depth of the bottom photodiode section relative to the planar region,
in a cross-sectional plane perpendicular to the substrate top surface and including the trench, the photodiode region, and the floating diffusion region, the top photodiode section being on a side of the trench opposite the floating diffusion region;
a dielectric layer lining the trench having a top region formed between the planar region and the junction depth, and a bottom region formed between the photodiode depth and the trench depth; and
a gate-electrode material filling the trench;
wherein the semiconductor substrate, the gate-electrode material, and the bottom region therebetween form a first capacitor having a first capacitance;
wherein the semiconductor substrate, the gate-electrode material, and the top region therebetween form a second capacitor having a second capacitance that exceeds the first capacitance, [[and]]
the bottom region including (a) a first dielectric layer that (i) does not cover[[ing]] the planar region (ii) is in direct contact with a bottom inner wall and lower sidewalls of the trench, and (b) a second dielectric layer that (i) lines the trench and continuously spans between the planar region and the first dielectric layer such that it covers at least part of the planar region, (ii) is at least part of the top region of the dielectric layer, and (iii) covers the first dielectric layer. 
16.  The pixel of claim 15, the layer having a first dielectric constant, the 
17. (Currently Amended) The pixel of claim 15, the lower sidewalls of the trench being between the photodiode depth and the trench depth.

Claims 1-17, 21, 25 and 28-29 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a pixel, comprising: 
a dielectric layer lining the trench, a top region of the dielectric layer between the planar region and the junction depth having a top thickness, a bottom region of the dielectric layer between the photodiode depth and the trench depth having a bottom thickness that exceeds the top thickness; 
the bottom region including (a) a first dielectric layer that (i) does not cover the planar region and (ii) is in direct contact with a bottom inner wall and lower sidewalls of the trench, and (b) a second dielectric layer that (i) lines the trench and continuously spans between the planar region and the first dielectric layer such that it covers at least part of the planar region, (ii) is at least part of the top region of the dielectric layer, and (iii) covers the first dielectric layer.
Independent Claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a pixel, comprising: 
wherein the semiconductor substrate, the gate-electrode material, and the bottom region therebetween form a first capacitor having a first capacitance;
wherein the semiconductor substrate, the gate-electrode material, and the top region therebetween form a second capacitor having a second capacitance that exceeds the first capacitance, the bottom region including (a) a first dielectric layer that (i) does not cover the planar region and (ii) is in direct contact with a bottom inner wall and lower sidewalls of the trench, and (b) a second dielectric layer that (i) lines the trench and continuously spans between the planar region and the first dielectric layer such that it covers at least part of the planar region, (ii) is at least part of the top region of the dielectric layer, and (iii) covers the first dielectric layer.
Claims 2-14, 16-17, 21, 25 and 28-29 are also allowed as they depend on allowed independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817